Citation Nr: 1010545	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  00-16 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability of the right foot, claimed to have 
resulted from treatment in a VA facility.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from March 1951 to 
December 1952.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 1999 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim 
for compensation benefits under 38 U.S.C.A. § 1151 for an 
additional disability of the right foot, claimed to have 
resulted from treatment in a VA facility.

In March 2002 the Board remanded the claim to provide the 
Veteran with a requested Travel Board hearing.  In October 
2002 the Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge; a transcript of that hearing 
is of record.

The Board remanded the claim to the RO via the Appeals 
Management Center (AMC) in October 2003 for additional 
development and denied the claim in March 2006.  

The Veteran appealed the Board's March 2006 action to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2007 Order, the Court vacated the Board's March 
2006 decision and remanded the case to the Board pursuant to 
a Joint Motion for Remand.  Thereafter, the Board remanded 
the appeal to the RO for additional development in January 
2008. 

The Board denied the claim in a July 2008, and the Veteran 
appealed the Board's action to the Court.  In an April 2009 
Order, the Court vacated the Board's July 2008 decision and 
remanded the case to the Board pursuant to a Joint Motion for 
Remand.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

The Veteran contends he had an initial right foot surgery in 
August 1989 performed by the VA that did not correct his foot 
problem.  He had an additional right foot surgery performed 
by the VA in February 1990 and claims that he has an 
additional right foot disability as a result of that surgery.  
Specifically, he contends that a drainage tube was inserted 
into his foot during the surgery, and a piece of it broke off 
during extraction and remains in his foot.  As a result, he 
experiences pain and problems with standing, walking, and 
weight-bearing. 

In the April 2009 Joint Motion for Remand, the parties agreed 
that the Board's July 2008 decision failed to provide 
adequate reasons and bases with regard to its analysis of 
June 2005 and April 2008 VA examination reports and failed to 
ensure compliance with the January 2008 remand instructions.  
Before the Board can address the VA examination reports, the 
claim must be remanded to ensure compliance with the January 
2008 remand instructions.  The parties noted that the April 
2008 examiner did not address whether the Veteran's right 
foot disability is due to an event not reasonably foreseeable 
as instructed in the previous remand.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, the case must be returned to RO to provide the 
Veteran with an additional VA feet examination and opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should contact the Veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated him for any right foot disability.  
Of particular interest are VA treatment 
records from March 2008 to the present.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After the above development has been 
completed, the Veteran should be afforded a 
VA feet examination performed by a 
physician.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examination 
must be conducted following the protocol in 
VA's Disability Examination Worksheet for 
VA Feet Examination, revised on May 1, 
2007.  The examination must respond to the 
instructions contained therein.  All 
indicated tests and studies are to be 
performed.

Opinions requested below should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

a)	Following review of the claims folder 
and an examination of the Veteran and 
utilizing sound medical principles, 
identify whether there is evidence of 
a retained body, such as a piece of 
drainage tube, in the Veteran's right 
foot.  Also, list all diagnosed right 
foot disabilities identified on 
examination.
b)	Provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
currently diagnosed right foot 
disability is due to an event not 
reasonably foreseeable as a result of 
the August 1989 or February 1990 VA 
surgeries and/or subsequent VA medical 
care.  Provide a medical rationale to 
support the opinion rendered.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If any evidence has 
been received for which the RO can prepare 
a supplemental statement of the case, it 
should be prepared and furnished to the 
Veteran and his attorney.  They should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


